 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   SCOTT ADAM GALECK,                     ) Case No. 2:18-cv-00131-JDE
                                            )
12                                          )
                        Plaintiff,          ) JUDGMENT
13                                          )
                   v.                       )
14                                          )
     NANCY A. BERRYHILL, Acting             )
     Commissioner of Social Security,       )
15                                          )
                                            )
16                      Defendant.          )
                                            )
17
18
           In accordance with the Memorandum Opinion and Order filed herewith,
19
           IT IS HEREBY ADJUDGED that the decision of the Commissioner of
20
     Social Security is reversed and this matter is remanded for further
21
     administrative proceedings consistent with the Court’s Order.
22
23   DATED: October 12, 2018
24
25                                              ___________________________
26                                              JOHN D. EARLY
                                                United States Magistrate Judge
27
28
